NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 11, 2016
                                 Decided March 3, 2016

                                          Before

                             DIANE P. WOOD, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 15-1965

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Indiana,
                                                 South Bend Division.
       v.
                                                 No. 3:14CR026-001
ANDRE A. FORBES,
    Defendant-Appellant.                         Jon E. DeGuilio,
                                                 Judge.


                                        ORDER

       Andre Forbes pleaded guilty to distributing a controlled substance, 21 U.S.C.
§ 841(a)(1), as well as possessing a firearm as a felon, 18 U.S.C. § 922(g)(1), and
tampering with a witness, 18 U.S.C. § 1512(b)(1). He was sentenced to a total of 216
months’ imprisonment, within the guidelines range. As part of the parties’ plea
agreement, the government dropped a charge of possessing a firearm in furtherance of a
drug trafficking crime, 18 U.S.C. § 924(c)(1), which would have added a consecutive
60-month term to his sentence. Although the plea agreement also includes an appeal
waiver, Forbes filed a notice of appeal, and his appointed counsel now seeks to
withdraw on the ground that the appeal is frivolous. See Anders v. California, 386 U.S. 738,
No. 15-1965                                                                            Page 2

744 (1967). Forbes opposes the motion. See CIR. R. 51(b). Counsel has submitted a brief
that explains the nature of the case and addresses issues that an appeal of this kind
might be expected to involve. Because the analysis in the brief appears to be thorough,
we limit our discussion to the issues identified in that brief and in Forbes’ response.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d
551, 553 (7th Cir. 1996).

        Counsel first considers whether Forbes could challenge the voluntariness of his
guilty pleas. After consulting with his client, see United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002), counsel
concluded that Forbes “may” want to challenge his guilty pleas but lacks a nonfrivolous
basis for an appellate claim. We agree. The transcript of the plea colloquy shows that the
district court substantially complied with Federal Rule of Criminal Procedure 11.
See United States v. Blalock, 321 F.3d 686, 688–89 (7th Cir. 2003); United States v. Akinsola,
105 F.3d 331, 334 (7th Cir. 1997); United States v. Lovett, 844 F.2d 487, 491 (7th Cir. 1988).
The court advised Forbes of his constitutional rights, the charges against him, the
maximum penalties, and the effect of his appeal waiver, and also found that the
defendant’s pleas were voluntary and supported by an adequate factual basis. See FED. R.
CRIM. P. 11(b).

       Forbes argues in his Rule 51(b) submission that he should be permitted to contest
his guilty pleas because, he asserts, the government violated the parties’ plea agreement
by introducing at sentencing evidence of uncharged drug dealing. But this argument
would be frivolous because the parties did not enter any agreement about the drug
quantity to be used in setting the base offense level and in calculating the guidelines
imprisonment range. See United States v. Linder, 530 F.3d 556, 564–65 (7th Cir. 2008)
(noting that government cannot breach nonexistent term of plea agreement).

        Counsel next correctly concludes that any challenge to Forbes’ sentence or the
manner in which it was imposed would be frivolous because of the broad appeal waiver
in Forbes’ plea agreement. Forbes waived “my right to appeal or contest my conviction
and all components of my sentence or the manner in which my conviction or my
sentence was determined or imposed, to any Court on any ground other than a claim of
ineffective assistance of counsel.” Because an appeal waiver stands or falls with a guilty
plea, see United States v. Gonzalez, 765 F.3d 732, 741 (7th Cir. 2014); United States v. Zitt,
714 F.3d 511, 515 (7th Cir. 2013); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir.
2011), we must enforce Forbes’ waiver. No exception to the appeal waiver is suggested
by the record in this case. See Dowell v. United States, 694 F.3d 898, 902 (7th Cir. 2012);
No. 15-1965                                                                     Page 3

United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005). Therefore, the remaining
contentions about his sentence that Forbes makes in his Rule 51(b) submission would all
be frivolous because the appeal waiver precludes them.

      Thus, we GRANT counsel’s motion to withdraw and DISMISS the appeal.